Citation Nr: 1538993	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee disability. 

2. Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2011 and June 2014, the appeal was remanded for further development, and it now returns to the Board for appellate review.

In May 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran argues that his left hip and low back disabilities are related to service, to include as secondary to his left knee disability.  In June 2011, the appeal was remanded so that a VA examination could be performed and an opinion obtained as to whether the Veteran's left hip and/or lumbar spine disabilities were caused or aggravated by the service-connected left knee disability.  An opinion was provided by a VA examiner in May 2012.  The examiner opined that the left hip and back disabilities were less likely than not proximately due to or the result of the Veteran's left knee disability on the basis that the medical literature does not support the development of degenerative joint disease of the spine or hip based on strain caused by gait impairment or weight imbalance due to arthritis of the knee.  The opinion did not address the question of aggravation. 

The June 2014 remand was issued so that an opinon as to whether the back and left hip disabilities were aggravated by the service-connected left knee disability.  An opinion was received in July 2014 from the May 2012 VA examiner.  The examiner opined that the left hip and back disabilities were not at least as likely as not aggravated beyond normal progression by the service-connected disability, and the rationale was that medical literature shows that aging, genetics, overweight, previous fractures or injuries to the specific joint, and repetitive activities to the damaged joint such as squatting or twisting are risk factors for the development of degenerative joint disease.   She continued that a review of the literature does not support degenerative joint disease (arthritis) specifically causing or aggravating degenerative joint disease, in another joint, neither directly, or due to favoring the unafflicted joint because of pain in the injured joint.

However, the risk factors cited relate to the development of degenerative joint disease and, despite the examiner's use of the word aggravation, do not address whether the symptoms, mechanical limitations, or other effects of the service-connected left knee disability could make already existing disability of the back and left hip worse. Therefore, the Board finds that the opinion is inadequate.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board notes that the Veteran was last clinically examined at the June 2011 VA examination and that there is also no treatment evidence to attest to the current manifestations and treatment of his orthopedic disabilities.  Consequently, the Board remands the appeal so that another VA clinical examination may be scheduled prior to another opinion being obtained. 

In addition, the VA examiner stated that she reviewed records that were not part of the claims file via VistaWeb.  The record shows that the Veteran receives treatment at the Asheville VA Medical Center, but there is only one VA treatment note dated after February 2010 in the claims file.  Thus, the Board concludes that there are outstanding VA treatment notes that need to be associated with the claims file prior to further adjudication of the claims.   Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In May 2015, the Veteran filed a Notice of Disagreement to a rating decision that denied entitlement to TDIU.  No Statement of the Case (SOC) has been issued.  The issue of entitlement to TDIU is remanded so that an SOC can be issued.  See Manlincon v. West, 21 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from February 2010 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to assess the etiology of his back and left hip disabilities. The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  After review, the examiner must address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's left hip disability was aggravated by his service-connected left knee disability? 

Is it at least as likely as not (50 percent probability or more) that the Veteran's back disability was aggravated by his service-connected left knee disability? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.  The examiner is advised that the rationale must be pertinent to this specific Veteran, his symptoms, medical history, and circumstances, and must not rely solely on generalizations regarding the development of disability in the back and hip.

3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report to a VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2015).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

5.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to TDIU.  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to any of these issues and any benefit remains denied, the issue should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2015).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



